Title: From John Adams to William Tudor, Sr., 7 November 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir,
Quincy November 7th. 1816

I like this prompt and quick correspondences, I have received your Sons acknowledgement dated the 6th of my letter to you of the 5th. Your Sons letter has greatly obliged me and I cordially wish him success but he has proposed to me a plan that would increase, my already established reputation for Vanity and Egotism to a mountain as high as blue hill, Wachusett or Monadnock.
Before any “observations” can be made with propriety by me or any one else upon the impeachment of the Judges or the dispute about the Sovereignty of Parliament & the records & Documents relative to both must be collected and collated. I have been the most careless man in the world for preserving documents newspapers, Pamphlets and records. I never began to think of it till Wm Shaw was my private Secretary at Philadelphia & Washington, where I gave to him all that came to my hands, out of which feeble beginnings he has raised a Monument in his Atheneum of more lasting benefit to his country & immortal fame to himself than all the actions of my life.
I possess not a scrap of paper relative to either of the great events & transactions in question The records I hope are preserved and the newspapers of those years, may be found.
The Controversy with Governor Hutchinson concerning the unlimited supremacy of Parliament, was published in a pamphlet, but I have not seen it for more than forty years. The last I heard of it was from Judge Paine and Governor Gerry both of whom mentioned it to me, the former as having then lately read it. possibly it may be found among their collections
Is there no Parson Prince? No Harbottle Dorr? No Johnny Moffat now living in Boston?
In expectation of your answer to my letter of the 5th I am with sincere attachment your friend
John Adams.